Digitally signed by
                                                                              Reporter of Decisions
                              Illinois Official Reports                       Reason: I attest to the
                                                                              accuracy and
                                                                              integrity of this
                                                                              document
                                     Appellate Court                          Date: 2017.07.19
                                                                              13:23:09 -05'00'




                 Startley v. Welco Manufacturing Co., 2017 IL App (1st) 153649



Appellate Court          JO ANN STARTLEY, Individually and as Executor of the Estate of
Caption                  Ronnie A. Startley, Deceased, and on Behalf of Their Children,
                         Plaintiff-Appellant, v. WELCO MANUFACTURING COMPANY,
                         Defendant-Appellee.



District & No.           First District, Second Division
                         Docket No. 1-15-3649


Rule 23 order filed      March 14, 2017
Motion to publish
allowed                  April 27, 2017
Rehearing denied         April 27, 2017
Opinion filed            May 9, 2017



Decision Under           Appeal from the Circuit Court of Cook County, No. 14-L-2716; the
Review                   Hon. James M. McGing, Judge, presiding.



Judgment                 Reversed and remanded.


Counsel on               Robert N. Wadington & Associates, of Chicago (Robert N.
Appeal                   Wadington, of counsel), and Baron & Budd, P.C., of Dallas, Texas
                         (Renee M. Melancon, of counsel), for appellant.

                         Segal McCambridge Singer & Mahone, Ltd., of Chicago (Catherine E.
                         Goldhaber and Paul E. Wojcicki, of counsel), and Rasmussen, Willis,
                         Dickey & Moore, LLC, of Kansas City, Missouri (Steven B. Moore
                         and Christopher Turney, of counsel), for appellee.
     Panel                    JUSTICE NEVILLE delivered the judgment of the court, with
                              opinion.
                              Justices Pierce and Mason concurred in the judgment and opinion.


                                               OPINION

¶1         The estate of Ronnie Startley filed a complaint against Welco Manufacturing Company
       (Welco), claiming that asbestos from Welco’s products caused Ronnie to contract
       mesothelioma. The trial court directed a verdict in favor of Welco because no witness could
       specify how often Ronnie used Welco’s products in his work. We find the evidence sufficient
       to create an issue of material fact as to whether use of Welco’s products caused Ronnie to
       develop mesothelioma. We also hold that Illinois law applies to this case, the estate presented
       sufficient evidence to show that Welco had a duty to warn users of the dangers of asbestos dust,
       and the estate presented sufficient evidence to show that the specific kinds of asbestos fiber
       found in Welco’s products caused Ronnie to develop mesothelioma. Accordingly, we reverse
       the judgment entered in favor of Welco and remand for a new trial.

¶2                                           BACKGROUND
¶3         Ronnie lived and worked almost all of his life in Alabama. In his work finishing drywall,
       he regularly used several brands of joint compounds that contained asbestos. Ronnie moved
       with his family to Illinois in 1965. He worked there with his cousin, Walter Startley, for three
       or four months before returning to Alabama.
¶4         In 2013, doctors discovered that Ronnie had contracted mesothelioma. Ronnie filed a
       complaint against a number of corporations that manufactured the brands of joint compound
       that Ronnie used during his lengthy career. Ronnie died in 2014, and his wife Jo Ann Startley,
       as executor for Ronnie’s estate, became the plaintiff in the lawsuit. The estate either dismissed
       outright or settled with most of the defendants. When the case came to trial in 2015, only one
       defendant, Welco, remained.
¶5         The estate’s amended complaint included no allegations concerning Ronnie’s extensive
       exposure to asbestos while he worked in Alabama because Alabama’s statute of limitations
       completely barred all of the estate’s claims as untimely. Welco filed a motion for summary
       judgment, and the estate filed a response. Both parties attached transcripts from several
       depositions to their briefs. Walter, in his discovery and evidence depositions, explained the
       work he and Ronnie did. They came to work sites after other workers hung the drywall. Walter
       and Ronnie took 25-pound sacks of dry joint compound, poured some in a five-gallon bucket,
       mixed it with water, and then spread three or four coatings of the compound on the drywall.
       They sanded after each coating, with the most extensive sanding after the final coating. Walter
       could see dust from the joint compound both when they poured the compound in the bucket
       and when they sanded the coatings on the drywall. Expert testimony supported the estate’s
       assertion that the dust from the joint compounds included asbestos and that asbestos from the
       joint compounds contributed to causing Ronnie to contract mesothelioma.
¶6         Walter estimated that he and Ronnie worked on “close to 50” commercial sites, plus some
       houses, in the three or four months they worked together in Illinois in 1965. Walter could not


                                                   -2-
     recall which brand of joint compound they used at any specific site. The following exchange
     took place during Walter’s evidence deposition:
                 “Q. *** Do you remember the brand names of joint compounds that you’d use
             while you were in Chicago in 1965 with Ronnie?
                 A. USG, Gold Bond, Bestwall and Wel-Cote.
                 Q. Did you use any of those more than the others?
                 A. Wel-Cote and Bestwall was the most we used.
                                                   ***
                 Q. *** Earlier your counsel was asking you whether or not you remembered if one
             product was on site more than the other. Do you recall him asking you that?
                 A. I couldn’t because, you know, there’s no way of me knowing, really.
                                                   ***
                 Q. *** [Y]ou can’t tell me whether or not you recall there being more jobs that had
             one product versus the other; is that correct?
                 ***
                 A. Well, I really can’t, because *** that’s a long time ago ***, but I remember the
             bags was being like gray-looking stuff and I imagine it would be Wel-Cote or—or
             Bestwall.
                                                   ***
                 Q. *** [C]an you tell me any job site that you remember Ronnie being on where
             Bestwall was being used?
                 A. Lord, I couldn’t say that. I don’t know, there was so many jobs back then.”
¶7       Welco argued that because Walter did not recall how frequently Ronnie used Welco’s
     Wel-Cote joint compound in Illinois and he could not specifically identify any particular job
     for which they used Wel-Cote, the evidence did not meet established standards for showing
     that Welco’s products proximately caused Ronnie to contract mesothelioma. The trial court
     denied the motion for summary judgment.
¶8       At the jury trial, Dr. Richard Lemen testified that the term “asbestos” refers to several
     distinct chemical compounds with some similar properties. A form of asbestos called
     “chrysotile” makes up more than 90% of the asbestos used commercially. Although chrysotile
     occurs naturally in long fibers, the fibers break down rapidly in processing, and relatively short
     fibers make up the chrysotile used in most products. Two other forms of asbestos, amosite and
     crocidolite, do not break down as rapidly as chrysotile. Some researchers have concluded that
     crocidolite has much greater potency and causes disease at much lower concentrations than
     chrysotile. However, according to Dr. Lemen, “all of the fiber types cause mesothelioma.”
¶9       Dr. Lemen testified that scientists started studying the dangers of asbestos in the 1920s. He
     said, “by the early to mid-1930s, the association with the dust was well established, and
     methods were laid out to suppress dust in hopes of reducing the amount of disease.” Doctors
     knew then of the link between asbestos and both asbestosis and lung cancer. Mesothelioma
     occurs more rarely, and researchers did not much study the link between asbestos and
     mesothelioma until the early 1960s. But generally, the United States Public Health Service had
     established the danger of asbestos dust by 1964.



                                                 -3-
¶ 10       Dr. Arnold Brody testified that all varieties of asbestos cause all of the asbestos diseases,
       including mesothelioma. He explained in detail the mechanisms by which asbestos damages
       the cells around the lungs.
¶ 11       Dr. Eugene Mark testified that Ronnie’s lifelong work with joint compounds that contained
       asbestos caused him to contract diffuse malignant mesothelioma, and his exposures over
       several months of work in Illinois were “substantial contributing factors” to causing the
       mesothelioma.
¶ 12       The following exchange took place on cross-examination of Dr. Mark:
                   “Q. Do you agree that with regard to asbestos fibers, dimension is important, the
               length and the width of the fiber?
                   A. To some degree, the longer fibers are more oncogenic than shorter fibers; but
               beyond that, I wouldn’t be able to say. ***
                   Q. *** Do you agree that fibers shorter tha[n] 5 microns in length have not been
               proven to cause diffuse malignant mesothelioma?
                   A. Essentially, yes. There is evidence to it, but I don’t believe that the evidence is
               definitive.”
¶ 13       Dr. Mark added that pure chrysotile, in which less than 1% of the substance consists of
       other forms of asbestos, occurs only in laboratory settings. He said, “in the real world, products
       have 5 percent, 10 percent, 2 percent” contamination with other forms of asbestos. And he said,
       “The majority opinion is that chrysotile causes diffuse malignant mesothelioma at any level.”
       Any level of exposure to chrysotile increases the risk of disease, and the risk increases as the
       level of exposure increases.
¶ 14       The jury watched an edited version of Walter’s evidence deposition. Welco objected to
       several passages from the deposition, and the trial court resolved the objections. In the video
       recording played for the jury, Walter said that he and Ronnie used “USG, Gold Bond, Bestwall
       and Wel-Cote.” The parties deleted from the recording the passage in which Walter said,
       “Wel-Cote and Bestwall was the most we used.” The record on appeal does not explain the
       deletion. Welco’s list of objections includes no objection to the deleted testimony. The jury
       heard the passage in which Walter said he “imagine[d]” they used Wel-Cote or Bestwall most.
¶ 15       The jury also heard questions about the packaging:
                   “Q. *** Can you tell me the color of any of the writing on the bags?
                   A. Black.
                                                   ***
                   Q. *** And the Bestwall, what—what color [bag] would that have been in?
                   A. I can’t—seemed like it was a light—lighter color brown or something, seemed
               like.”
¶ 16       A photograph of a Wel-Cote bag of the kind used in 1965 showed a bag that one might
       describe as beige or light brown, with both black lettering on a light brown background and
       light brown lettering on a black background.
¶ 17       The parties stipulated that Welco used chrysotile in its joint compound and that its bags
       bore no warnings.
¶ 18       At the close of the estate’s case, Welco moved for a directed verdict, arguing that the
       evidence did not prove (1) that Welco had a duty to warn users about the danger of working

                                                   -4-
       with the joint compound, (2) that asbestos of the kind found in Wel-Cote caused Ronnie to
       contract mesothelioma, and (3) that exposure to Welco’s products occurred with sufficient
       frequency for it to constitute a significant factor causing Ronnie to contract mesothelioma.
       Welco also renewed its argument that Alabama law barred the estate’s claim.
¶ 19        The trial court said, “there’s only one witness, Walter,” to show that Ronnie used Wel-Cote
       at the jobs in Illinois. The court said:
                “[Walter] names four different joint compounds that he says they used in Chicago in
                1965, that he used with Ronnie: USG, Gold Bond, Bestwall, and Wel-Cote.
                    He doesn’t even really remember anything regarding these bags. He talks about a
                gray color ***.
                                                     ***
                    He was asked *** ‘You can’t tell me whether or not you recall there being more
                jobs that had one product versus the other; is that correct?’
                    ‘I really can’t because I don’t—that’s a long time ago.’ Then he says, ‘And I
                couldn’t really tell, but I remember the bags being like gray looking.’
                    *** [T]here were exhibits entered into evidence. They certainly don’t demonstrate
                gray looking bags.
                                                     ***
                    *** [T]here’s very minimal product identification in this case. There is no
                testimony to support frequency of the [use of] defendant’s product. There’s no
                testimony to support repeated exposure to the defendant’s product. ***
                                                     ***
                    The Court finds that the plaintiff has not met its burden *** and that to allow this
                case to proceed and to be tendered to the jury that any decision for damages would be
                based upon nothing more than speculation or conjecture.”
¶ 20        The court granted Welco’s motion for a directed verdict. The estate now appeals.

¶ 21                                          ANALYSIS
¶ 22       We review de novo the decision to enter a directed verdict. Sullivan v. Edward Hospital,
       209 Ill. 2d 100, 112 (2004). “A motion for directed verdict *** will not be sustained unless all
       of the evidence so overwhelmingly favors the movant that no contrary verdict based on that
       evidence could ever stand. [Citation.] *** [A]ll of the evidence must be reviewed in a light
       most favorable to the opponent of the motion.” Thacker v. UNR Industries, Inc., 151 Ill. 2d
343, 353-54 (1992).

¶ 23                              Frequency, Regularity, and Proximity
¶ 24       The Thacker court held that, if a plaintiff seeks to recover damages from a manufacturer
       because a worker has contracted an asbestos-related disease, the plaintiff must show that “(1)
       [the injured worker] regularly worked in an area where the defendant’s asbestos was frequently
       used and (2) the injured worker did, in fact, work sufficiently close to this area so as to come
       into contact with the defendant’s product.” Thacker, 151 Ill. 2d at 359. The Thacker court
       called this approach the “frequency, regularity and proximity” test. (Internal quotation marks
       omitted.) Thacker, 151 Ill. 2d at 359.


                                                   -5-
¶ 25       The Thacker court then applied the test to the facts of the case and said:
               “[T]he evidence showed that plaintiff worked in the UNARCO plant for more than
               eight years and that at least 75 tons of defendant’s raw asbestos was processed at the
               plant during this time. The defendant notes in its brief that even under the most
               generous calculation, a maximum of just 3% of the total dust in the plant could have
               been generated from Manville asbestos and that the actual dust at the decedent’s work
               site was, in all likelihood, significantly less. In light of plaintiff’s medical evidence
               which indicated that even slight exposure would adversely affect the decedent’s health,
               however, and in light of the total volume of asbestos at the UNARCO facility, we
               cannot say that 3% is insignificant as a matter of law. (Cf. Sholtis v. American
               Cyanamid Co. (1989), 238 N.J. Super. 8, 25-26, 568 A.2d 1196, 1205 (finding that
               several parties collectively responsible for 5% to 10% of airborne asbestos could each
               be held liable).) To the contrary, we believe that the evidence developed at trial as to
               the amount of Manville asbestos likely to have been used at the facility, the nature of
               the work performed there and the extended period of time the decedent worked within
               the plant are sufficient for us to conclude that there was frequent use of Manville
               asbestos at the Bloomington facility where the decedent regularly worked.” (Emphasis
               in original.) Thacker, 151 Ill. 2d at 360.
¶ 26       Here, in the testimony presented at trial, Walter said little about the frequency with which
       he and Ronnie used Wel-Cote. He remembered a light brown bag of joint compound, but he
       thought Bestwall came in the light brown bag. He made no guess as to the color of Welco’s
       bags. He testified that he could not “recall there being more jobs that had one product versus
       the other.”
¶ 27       Courts from several jurisdictions have applied the frequency, regularity, and proximity test
       to similarly vague testimony in a number of cases. In Georgia-Pacific Corp. v. Stephens, 239
S.W.3d 304 (Tex. Ct. App. 2007), the court summarized cases in which courts found the
       evidence insufficient to show that the defendants’ products caused the plaintiffs’ diseases.
       Stephens worked around asbestos dust emanating from several manufacturers’ products. After
       Stephens contracted mesothelioma, he sued Georgia-Pacific for causing the disease. A jury
       found in favor of Stephens. On appeal, the Stephens court said:
               “The record does not reveal, however, how frequently this dust came from
               Georgia-Pacific’s joint compound, as opposed to one of the other joint compound
               products [Stephens’s] coworkers recalled seeing on their job sites. [Stephens’s]
               coworkers recalled seeing ten different joint compound products: Kaiser Gypsum,
               Bestwall, Flintkote, Gold Bond, Georgia-Pacific Ready-mix, Georgia-Pacific dry
               powder, Kelly Moore patching, Paco, Durabond, and USB. Lenius testified that Kaiser
               Gypsum, Gold Bond, and Flintkote were used most frequently.
                   In this record, there is no evidence concerning the percentage of Georgia-Pacific
               joint compound used in comparison to the quantity of other products used on
               [Stephens’s] job sites, nor any quantitative estimate of the number of times
               Georgia-Pacific joint compound was used on [Stephens’s] job sites. On the other hand,
               there is evidence that three other joint compounds were used more frequently than
               Georgia-Pacific’s product. Thus, although there was evidence that [Stephens] was
               exposed to asbestos-containing joint compound generally, there was no quantitative
               evidence presented upon which [Stephens’s] experts could rely to determine that he

                                                   -6-
               was exposed to Georgia-Pacific’s product in sufficient quantities to have increased his
               risk of developing mesothelioma. [Citation.]
                   Other courts that have considered similar factual scenarios have reached the same
               conclusion. For example, the Eastland Court of Appeals recently decided a case in
               which a brake worker had inhaled asbestos dust from installing the brake products of
               six different manufacturers. Vaughn v. Ford Motor Co., 91 S.W.3d 387, 393
               (Tex.App.—Eastland 2002, pet. denied). When Vaughn was asked whether he had
               used the various products equally, one more than another, or one less than another, he
               replied that he did not know. Id. The court, applying Illinois law regarding the
               frequency-regularity-proximity test, concluded that, ‘[a]lthough there was evidence
               from which a jury could have found that Vaughn’s exposure to asbestos-containing
               brake products was a cause of his [mesothelioma] and evidence that each exposure
               contributed to his disease, there was no evidence from which a jury could have found
               that Vaughn was frequently exposed to any particular defendant’s brake product.’ Id. at
               392, 394.
                   Likewise, the United States Court of Appeals for the Eighth Circuit decided a case
               in which several witnesses testified that they had either seen or installed
               Owens-Corning Kaylo insulation at a tire plant. See Jackson [v. Anchor Packing Co.],
               994 F.2d [1295, 1304 (8th Cir. 1993)]. The evidence indicated that numerous other
               insulation products were also in use at the plant. See id. at 1299. The court found that
               the plaintiffs had failed to meet the frequency-regularity-proximity test ***.” Stephens,
239 S.W.3d at 318-19.
       See also Robertson v. Allied Signal, Inc., 914 F.2d 360, 383 (3d Cir. 1990) (frequency,
       regularity, and proximity test not met where no witness could say how much of defendant’s
       product workers used and how many times they used it in relevant area).
¶ 28       We find this case distinguishable from Stephens insofar as Walter identified Wel-Cote as
       one of the joint compounds most likely used more frequently than the others. But we also find
       more persuasive authority that apparently conflicts with Stephens and the authorities cited
       therein.
¶ 29       In Holcomb v. Georgia Pacific, LLC, 289 P.3d 188 (Nev. 2012), Holcomb inhaled dust
       from joint compounds made by several different manufacturers, but he could not specify how
       often he used any single manufacturer’s compound. The trial court entered summary judgment
       against Holcomb. On appeal, the Holcomb court said:
               “Holcomb testified that he used Kelly-Moore, Kaiser Gypsum, and Georgia Pacific
               products on numerous occasions and in several locations over an approximately
               seven-year period ***. While he could not identify the particular packaging, logos, or
               names of some of the products, and he could not identify specific locations and jobs on
               which he used the products 40 years ago, that level of identification is not required.
               Ultimately, his testimony and other evidence provide the basis for a reasonable
               inference that Holcomb’s mesothelioma was caused by exposure to each of the
               respondents’ products.
                                                     ***
                   Holcomb presented evidence that he used Kelly-Moore’s Paco joint-compound
               brand, including Paco Quik-Set, in Florida and Las Vegas. *** Holcomb stated that he


                                                   -7-
               used Kelly-Moore’s Paco products numerous times throughout the period. This is more
               than a minimal amount and, when considered with Holcomb’s asserted direct exposure
               to asbestos in the product, may amount to regular and proximate exposure over an
               extended period sufficient to cause mesothelioma. Accordingly, a jury could
               reasonably infer that Kelly-Moore’s Paco products were a substantial factor in the
               development of Holcomb’s cancer.
                   ***
                   *** Holcomb testified that he was accustomed to using Kaiser Gypsum’s products
               throughout his years in both Florida and Las Vegas. Holcomb testified that he used
               Kaiser Gypsum’s products ‘on several jobs, lots and lots.’ *** Putting this into context
               with the medical evidence that minimal dosages of asbestos can contribute to
               mesothelioma and the more relaxed nature of the test in mesothelioma cases, [citation],
               we conclude that Holcomb has presented sufficient evidence to defeat summary
               judgment against Kaiser Gypsum. ***
                   ***
                   Holcomb testified that he used Georgia Pacific brand joint-compound products on
               countless jobsites in Florida and Las Vegas and was ‘accustomed to using’ Georgia
               Pacific products. Holcomb recalled seeing the Georgia Pacific name on bags, recalled
               using Georgia Pacific products ‘a lot,’ ‘many times,’ and remembered using Georgia
               Pacific products when working at the motel. Holcomb identified the Georgia Pacific
               brand joint compound as one he often used between 1969 and 1973 in Florida and 1975
               and 1978 in Las Vegas.” Holcomb, 289 P.3d at 198-99.
¶ 30       The Holcomb court reversed the summary judgment entered in favor of Kelly Moore,
       Kaiser Gypsum, and Georgia Pacific. Holcomb, 289 P.3d at 200; see also Rotondo v. Keene
       Corp., 956 F.2d 436, 442 (3d Cir. 1992) (frequency, regularity, and proximity test met where
       plaintiff worked in boiler room two days per week for three months and pipecoverers used
       defendant’s asbestos-containing product in boiler room 50% of time); Goss v. American
       Cyanamid Co., 650 A.2d 1001, 1003, 1006 (N.J. Super. Ct. App. Div. 1994) (frequency,
       regularity, and proximity test met where plaintiff testified that most asbestos pipe covering he
       used was manufactured by defendant).
¶ 31       We find Tragarz v. Keene Corp., 980 F.2d 411 (7th Cir. 1992), especially persuasive.
       Tragarz, a sheet metal worker suing to recover damages related to mesothelioma, testified that
       he sometimes cut Kaylo asbestos products and sometimes worked alongside insulators and
       pipefitters when they cut and installed Kaylo asbestos products. He worked with Kaylo
       products “off and on, all over.” (Internal quotation marks omitted.) Tragarz, 980 F.2d at 414.
       No witness could name a specific job site at which Tragarz worked with or near Kaylo
       products. The Tragarz court summarized the testimony of other witnesses who said that
       “Tragarz was exposed to Kaylo asbestos products on more than one occasion,” and “Kaylo ***
       was on the majority of sites [the witness] worked from the mid-1960s onward.” Tragarz, 980
F.2d at 419.
¶ 32       The Tragarz court then applied the frequency, regularity, and proximity test to the
       evidence:
               “[The] frequency, regularity, and proximity test is not a rigid test with an absolute
               threshold level necessary to support a jury verdict. *** [T]he frequency and regularity


                                                  -8-
                prongs become less cumbersome when dealing with cases involving diseases, like
                mesothelioma, which can develop after only minor exposures to asbestos fibers. ***
                     ***
                     *** This does not mean, however, that the frequency, regularity, and proximity test
                is irrelevant when determining whether the plaintiff has proved that the exposure to
                defendant’s product was a substantial factor in causing the resulting disease. Rather,
                this simply means that these factors become somewhat less critical when a party puts
                forth direct evidence of exposure to a defendant’s products.
                     Not only is the so-called frequency, regularity, and proximity test less vital in cases
                involving direct evidence, *** the frequency, regularity, and proximity test becomes
                even less rigid for purposes of proving substantial factor when dealing with cases in
                which exposure to asbestos causes mesothelioma. The *** reason for this diminished
                importance is that mesothelioma can result from minor exposures to asbestos products
                ***.” Tragarz, 980 F.2d at 420-21.
¶ 33        The Tragarz court found the evidence sufficient to support a jury verdict in favor of
       Tragarz.
¶ 34        Here, Ronnie developed mesothelioma after repeated exposure to asbestos. Although
       Walter could not say how frequently he and Ronnie used Wel-Cote for their work in Illinois, he
       testified that they used it for some of their jobs; in the deleted portion of the evidence
       deposition, he testified that they used Bestwall and Wel-Cote more than other brands, while in
       the deposition shown at trial, he said only he “imagine[d]” they used Bestwall and Wel-Cote
       more. Because the estate’s experts testified that relatively low levels of exposure contribute to
       causing mesothelioma, here, as in Tragarz, a jury could find the exposures to Wel-Cote in
       Illinois constituted a substantial factor in causing the injury.
¶ 35        The trial court heard Welco’s argument about the frequency, regularity, and proximity test
       and watched Walter’s evidence deposition before trial and found the evidence sufficient to
       present a genuine issue of material fact as to whether exposure to Wel-Cote constituted a
       substantial factor causing the injury. We see only one significant difference between the
       evidence presented with the motion for summary judgment and the evidence presented at trial.
       With no explanation in the record for the change, the video recording played at trial did not
       include Walter’s testimony, “Wel-Cote and Bestwall was the most we used.” We find the
       unexplained alteration insufficient to justify taking the question of causation from the jury.

¶ 36                            Other Bases for Affirming the Judgment
¶ 37      Anticipating that this court might reject the trial court’s application of the frequency,
       regularity, and proximity test, Welco has advanced three other bases for affirming the
       judgment entered in its favor. Welco argues (1) Alabama law should apply, (2) Welco had no
       duty to warn, and (3) the estate did not prove that Welco’s chrysotile fibers caused injury.

¶ 38                                            Choice of Law
¶ 39       In general, “the local law of the State where the injury occurred should determine the rights
       and liabilities of the parties, unless [another state] has a more significant relationship with the
       occurrence and with the parties.” Ingersoll v. Klein, 46 Ill. 2d 42, 45 (1970). That is, “a
       presumption exists, which may be overcome only by showing a more or greater significant

                                                     -9-
       relationship to another state.” (Emphasis in original.) Townsend v. Sears, Roebuck & Co., 227
Ill. 2d 147, 163 (2007).
¶ 40        To decide whether the circumstances overcome the presumption under the facts of a case,
       the court should consider:
                    “ ‘(a) the place where the injury occurred,
                    (b) the place where the conduct causing the injury occurred,
                    (c) the domicil, residence, nationality, place of incorporation and place of business
                of the parties, and
                    (d) the place where the relationship, if any, between the parties is centered.
                These contacts are to be evaluated according to their relative importance with respect to
                the particular issue.’ ” Townsend, 227 Ill. 2d at 160 (quoting Restatement (Second) of
                Conflict of Laws § 145(2), at 414 (1971)).
¶ 41        Welco emphasizes that Ronnie lived and worked almost all of his life in Alabama, and he
       used Wel-Cote in Alabama. Ronnie’s treating physicians and his family all live in Alabama.
       However, the estate claimed damages only from the injuries inflicted while Ronnie worked
       with Wel-Cote in Illinois in 1965, when Ronnie and his family lived in Illinois. Because the
       injury at issue occurred in Illinois, Ingersoll establishes a presumption that Illinois law applies.
       The conduct that caused the injury included the shipment of Wel-Cote to Illinois, where
       Ronnie’s employer put the product to its intended use. See Adams v. Buffalo Forge Co., 443
A.2d 932, 935 (Me. 1982). The parties’ relationship at the time of injury centered in Illinois.
       See Elmore v. Owens-Illinois, Inc., 673 S.W.2d 434, 437 (Mo. 1984). Applying the Townsend
       factors and in view of the Ingersoll presumption, we hold that the trial court correctly applied
       Illinois law to the litigation.

¶ 42                                            Duty to Warn
¶ 43       A plaintiff who seeks to recover from a manufacturer for failure to warn users of the
       dangers of a product must show that “the defendant manufacturer knew or should have known
       of the danger that caused the injury, and that the defendant manufacturer failed to warn
       plaintiff of that danger.” Woodill v. Parke Davis & Co., 79 Ill. 2d 26, 35 (1980). Dr. Lemen
       testified that scientists studied the dangers of asbestos dust in the 1920s and 1930s and, by the
       early 1960s, the United States Public Health Service had confirmed that inhaling asbestos dust
       caused several severe diseases. A trier of fact could infer that Welco, as a manufacturer of
       asbestos products, should have known of the dangers of inhaling asbestos dust before 1965.
       See Hammond v. North American Asbestos Corp., 97 Ill. 2d 195, 206-08 (1983). We find that
       the estate has presented sufficient evidence to withstand a motion for a directed verdict on the
       issue of whether Welco had a duty to warn Ronnie of the dangers of inhaling asbestos dust.

¶ 44                                     Danger of Chrysotile
¶ 45      Finally, Welco focuses on a single statement from Dr. Mark, claiming that the testimony
       requires entry of a judgment in favor of Welco. In pretrial proceedings, one of Welco’s
       codefendants presented a study that concluded that about two-thirds of the chrysotile from one
       specific mine broke down into fibers less than five microns in length before use in
       manufacturing. When asked the question, “Do you agree that fibers shorter tha[n] 5 microns in


                                                    - 10 -
       length have not been proven to cause diffuse malignant mesothelioma?” Dr. Mark answered,
       “Essentially, yes. There is evidence to it, but I don’t believe that the evidence is definitive.”
¶ 46        We find that this testimony does not require the jury to ignore Dr. Mark’s opinion that
       exposure to Welco’s joint compound substantially contributed to Ronnie’s development of
       diffuse malignant mesothelioma. Nor does Dr. Mark’s testimony negate Dr. Lemen’s and Dr.
       Brody’s testimony that all forms of asbestos cause mesothelioma. Most significantly, Welco
       presented no evidence to rebut Dr. Mark’s testimony that chrysotile fiber used in
       manufacturing lacks the purity of laboratory chrysotile and that chrysotile for manufacturing
       includes a mixture of about 2% to 10% of the more dangerous longer fibers. Moreover, Dr.
       Mark testified that experiments provide some evidence of a connection between short fiber
       asbestos and diffuse malignant mesothelioma. Welco cites no case or statute holding that
       plaintiffs cannot recover without definitive experimental proof of the causal relationship
       between a known hazard and a plaintiff’s specific disease. We find the evidence of the danger
       of chrysotile, as used in manufacturing, sufficient to withstand Welco’s motion for directed
       verdict.
¶ 47                                         CONCLUSION
¶ 48        Walter’s testimony that he and Ronnie used Wel-Cote on jobs in Illinois was sufficient to
       create an issue of material fact as to whether exposure to Wel-Cote in Illinois constituted a
       substantial factor in causing Ronnie to contract mesothelioma. The trial court correctly applied
       Illinois law because the injury occurred in Illinois and no countervailing considerations
       overcame the presumption that Illinois law should apply. Dr. Lemen’s testimony established
       that Welco had a duty to warn the persons who used its asbestos products of the dangers of
       inhaling asbestos dust. A finder of fact could rely on expert testimony concerning the link
       between all forms of asbestos and mesothelioma. Accordingly, we reverse the judgment
       entered in favor of Welco and remand for a new trial.

¶ 49      Reversed and remanded.




                                                  - 11 -